Citation Nr: 1423721	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  10-10 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II. 

2.  Entitlement to a disability rating in excess of 20 percent for left knee chondromalacia patella.

3.  Entitlement to a disability rating in excess of 10 percent for right knee chondromalacia patella.

4.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and J. R. 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to November 1990. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2009 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a videoconference hearing at the RO before the undersigned in August 2011; a transcript of the hearing is associated with the claims file.  At that time, the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal along with a waiver of RO jurisdiction of such evidence.  The Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2013).

In August 2011, the Veteran testified at a hearing before the Board, indicating that he had not worked since 2008 as a result of his service-connected orthopedic disorders, to include his knees.  Thus, the record raises an informal claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected disabilities.  The issue of whether entitlement to a TDIU is warranted as a result of those disabilities is part and parcel of the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The issue of entitlement to a 100 percent temporary total rating (T/TR) under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following left knee surgery on July 24, 2012, has been raised in August 2012 statements of record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


REMAND

The Board's review of the claims file reveals that further development on these matters is warranted.

With respect to the claims for increased disability ratings for the Veteran's service-connected left and right knee disabilities, the Veteran submitted additional evidence to the Board for consideration in connection those matters on appeal in September 2012.  Additional evidence, specifically VA treatment records dated in July 2012 and August 2012 containing knee findings pertinent to this appeal, was associated with the record subsequent to the issuance of the May 2011 supplemental statement of the case (SSOC).  A May 2014 VA Knee and Lower Leg Conditions Disability Benefits Questionnaire was also uploaded to Virtual VA and VBMS in May 2014.  The Veteran has not waived his right to have this evidence initially considered by the AOJ.  Accordingly, the AOJ must be given the opportunity to review this evidence before the Board decides the appeal.  38 C.F.R. § 20.1304(c) (2013).

Regarding the claim of entitlement to service connection for diabetes mellitus, type II, during the August 2011 hearing, the Veteran specifically stated that he was diagnosed with diabetes in 1991 at the VA Medical Center (VAMC) in Memphis, Tennessee, a year within discharge from active service.  He indicated that at such time he was prescribed Glyburide to treat his condition.  The record contains two unrelated X-ray reports dated in March and July 1991 but no VA outpatient treatment records for that year.  Therefore, the AOJ must attempt to obtain the Veteran's complete post-service treatment records from the Memphis VAMC dated in 1991, and associate them with the record.  38 C.F.R. § 3.159(c)(2) (2013).  In addition, the Veteran also asserted that his most recent VA treating physicians have linked his reported symptoms of thirst and blurry vision during service to his current diabetes.  

The record clearly reflects that the Veteran has continued to receive medical treatment for his claimed diabetes mellitus and service-connected bilateral knee disabilities from the Memphis VAMC.  However, as the claims file and electronic files only include treatment notes from that treatment provider dated up to August 2012, all additional pertinent VA treatment records should be obtained.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, the evidence of record raises an informal claim for TDIU.  In this regard, during the aforementioned hearing, the Veteran indicated that he last worked at a warehouse in 2008, when he fell and dislocated to his right knee.  He explained that he took three days off as a result of the injury, and was told not to return to work thereafter.  Moreover, a September 2010 VA mental disorders examination report includes the VA examiner's comment that the Veteran had been applying for warehouse and forklift driving jobs, and that it was "questionable if he could even do these jobs given his knees."  The issue of whether entitlement to a TDIU is warranted as a result of these disabilities is part and parcel of the increased rating claim.  See Rice, 22 Vet. App. 447 (2009).  As the AOJ has not yet considered the issue of TDIU, the issue must be remanded to the AOJ for such consideration.

Parenthetically, review of the electronic records detailed that the Veteran filed a claim for entitlement to TDIU due to service-connected disabilities at the AOJ in September 2013.  On remand, any temporary files created by the AOJ should be associated with the record.

Accordingly, the case is REMANDED for the following actions:

1.  Associate any temporary files located at the AOJ with the record.

2.  The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the AOJ must attempt to procure copies of all records, which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the AOJ must obtain the Veteran's post-service VA outpatient treatment records from the Memphis VAMC dated in 1991, and from August 2012 to the present.  All attempts to secure this evidence must be documented in the claims file by the AOJ.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the AOJ must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the AOJ is unable to secure any of the identified records, the AOJ must notify the Veteran and his representative and (a) identify the information the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain that information; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

3.  Upon completion of the above development, the Veteran must be afforded an appropriate VA examination to determine to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests are to be accomplished.  

The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The AOJ must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the AOJ must re-adjudicate the Veteran's increased rating and TDIU claims, taking into consideration all relevant evidence associated with the evidence of record since the May 2011 SSOC.  If any benefit remains denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

